                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

                Plaintiff,

vs.                                                                       CR. NO. 20-1370 KWR


JULIAN LUCAS GARCIA, III,

                Defendant.

  DEFENDANT’S RESPONSE TO THE UNITED STATES’ FIRST, FOURTH, SIXTH
                   AND NINTH MOTIONS IN LIMINE

        Defendant Julian Garcia, III, through his counsel of record, Robert J. Gorence of the Gorence

Law Firm, LLC, hereby responds to the United States’ First, Fourth, Sixth and Ninth Motions in

Limine as follows:

United States’ First Motion in Limine for a Lafler-Frye Hearing

        Mr. Garcia does not oppose the request for a Lafler-Frye Hearing. However, Mr. Garcia does

not believe that it is necessary for his prior attorney, Joe Romero, to appear, but obviously that is left

to the discretion of the Court.

United States’ Opposed Fourth Motion in Limine for Judicial Notice

        Mr. Garcia does not oppose this Motion in Limine.

United States’ Opposed Sixth Motion in Limine for Special Procedures for the Testimony of
Victim Jane Doe

        Mr. Garcia does not oppose this Motion in Limine.

United States’ Opposed Ninth Motion in Limine to Allow the Use of Transcripts ad
Demonstrative Aids

        Mr. Garcia does not oppose this Motion in Limine.
                                                      Respectfully submitted,

                                                      GORENCE LAW FIRM, LLC

                                                      /s/ Robert J. Gorence
                                                      Robert J. Gorence
                                                      300 Central Avenue SW, Suite 1000E
                                                      Albuquerque, NM 87102
                                                      Phone: (505) 244-0214
                                                      Fax: (505) 244-0888
                                                      Email: gorence@golaw.us

                                                      Attorneys for Defendant Julian Garcia


                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 16th day of August, 2021, I filed the foregoing
electronically through the CM/ECF system, which caused the following parties or counsel to be
served by electronic means, as more fully reflected on the Notice of Electronic Filing:

       Alexander Flores, Attorney for United States
       (alexander.flores@usdoj.gov)


/s/ Robert J. Gorence
Robert J. Gorence




                                              2
